Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 10/11/2021 have been considered.  Claims 1-24 have been cancelled by applicant.  Claims 25-54 are currently pending.

Response to Arguments
Applicant’s arguments, see page 10, paragraph 1 - page 12, paragraph 2 of the Remarks, filed 10/11/2021, with respect to claims 25-28, 33, 41-44, 47 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of claims 25-28, 33, 41-44, 47 as set forth in the previous Office action has been withdrawn.  However, the following non-statutory obviousness-type double patenting of claims 25-54 remains. 








Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 25-54 are rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-24 of parent U.S. Patent No. 10,574,572 B2 to Yang et al. (hereinafter as Yang).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 25-54 of the instant application merely broaden the scope of the claims 1-24 of the Yang Patent by eliminating the elements and their functions of the claims as set forth below. 
In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 25, Yang discloses a method, comprising:
receiving, by a network node, a first packet, wherein the first packet requests an Internet Protocol (IP) address for a user terminal (see claim 1, col. 27, lines 50-54);
obtaining, by the network node, a second packet comprising the first packet and additional information associated with address requesting, wherein the second packet is a packet other than a Dynamic Host Configuration Protocol (DHCP) packet (see claim 1, col. 27, lines 55-63); and
sending, by the network node, the second packet to a device different from the network node (see claim 1, col. 27, lines 64-65).

Regarding claim 26, Yang discloses the method according to claim 25, wherein the additional information comprises information about a port through which the network node receives the first packet (see claim 1, col. 27, lines 55-60).


Regarding claim 28, Yang discloses the method according to claim 25, wherein the additional information comprises information about a port through which the network node receives the first packet, and a Media Access Control (MAC) address of the user terminal (see claim 1, col. 27, lines 55-60, 57-58).

Regarding claim 29, Yang discloses the method according to claim 25, further comprising:
receiving, by the network node, a third packet, wherein the third packet comprises the IP address for the user terminal (see claim 2, col. 27, lines 66-67, col. 28, lines 1-3); and
sending, by the network node, the third packet to the device different from the network node (see claim 2, col. 28, lines 4-5).

Regarding claim 30, Yang discloses the method according to claim 29:
wherein the first packet is a DHCP Discover packet, and the third packet is a DHCP Offer packet (see claim 3, col. 28, lines 6-8);

wherein the first packet is a router solicitation (RS) message, the third packet is a relay response message, and the relay response message comprises a router advertisement (RA) message (see claim 3, col. 28, lines 11-14).

Regarding claim 31, Yang discloses the method according to claim 25, wherein a payload of the second packet comprises an OpenFlow protocol (OFP) packet, and a payload of the OFP packet carries the first packet (see claim 7, col. 28, lines 58-61).

Regarding claim 32, Yang discloses the method according to claim 31, wherein:
the second packet is an Institute of Electrical and Electronics Engineers (IEEE) 1904.2 protocol packet, wherein a subtype field of the IEEE 1904.2 protocol packet identifies that the IEEE 1904.2 protocol packet comprises the OFP packet, and wherein a payload of the IEEE 1904.2 protocol packet carries the OFP packet and the additional information associated with address requesting (see claim 8, col. 28, lines 62-67, col. 29, lines 1-2);
the second packet is an Ethernet operation, administration and maintenance (ETH OAM) packet, wherein a code field of the ETH OAM packet identifies that the ETH OAM packet comprises the OFP packet, and wherein a data field of the ETH OAM packet carries the 
the second packet is an optical network terminal management and control interface (OMCI) protocol packet, wherein a message identifier field in the OMCI protocol packet identifies that the OMCI protocol packet comprises the OFP packet, and wherein a message contents field comprised in the OMCI protocol packet carries the OFP packet and the additional information associated with address requesting (see claim 10, col. 29, lines 10-18).
Regarding claim 33, Yang discloses the method according to claim 25, wherein the additional information associated with address requesting is comprised in the second packet and is separate from the first packet (see claim 1, col. 27, lines 61-63).

Regarding claim 34, Yang discloses a method comprising:
receiving, by a device, a first packet sent by a network node, wherein the first packet comprises a second packet and additional information associated with address requesting, wherein the second packet requests an Internet Protocol (IP) address from a Dynamic Host Configuration Protocol (DHCP) server, and wherein the first packet is a packet other than a DHCP packet (see claim 11, col. 29, lines 20-29);
obtaining, by the device, a DHCP packet based on the second packet, wherein the DHCP packet comprises the additional information associated with address requesting (see claim 11, col. 29, lines 30-33); and 


Regarding claim 35, Yang discloses the method according to claim 34, wherein the additional information comprises information about a port through which the network node receives the first packet (see claim 11, col. 29, lines 21-25).

Regarding claim 36, Yang discloses the method according to claim 34, wherein the additional information comprises a Media Access Control (MAC) address of a user terminal (see claim 11, col. 29, lines 21-23).

Regarding claim 37, Yang discloses the method according to claim 34, wherein the additional information comprises information about a port through which the network node receives the first packet, and a Media Access Control (MAC) address of a user terminal (see claim 11, col. 27, lines 21-25).

Regarding claim 38, Yang discloses the method according to claim 34, further comprising:
receiving, by the device, a third packet sent by the DHCP server, wherein the third packet comprises an IP address of a user terminal (see claim 12, col. 29, lines 36-40);

sending, by the device to the network node, the fourth packet (see claim 12, col. 29, lines 45-46).

Regarding claim 39, Yang discloses the method according to claim 38, further comprising:
adding, by the device, a configuration parameter to the third packet, wherein the configuration parameter comprises an identifier of a configuration file and an identifier of a server that provides the configuration file (see claim 13, col. 29, lines 47-53); and
sending, by the device to the network node, the configuration parameter using the third packet (see claim 13, col. 29, lines 54-55).
Regarding claim 40, Yang discloses the method according to claim 34, wherein the additional information associated with address requesting is separate from the second packet (see claim 1, col. 27, lines 61-63).

Regarding claim 41, Yang discloses a network node (see claim 14, col. 29, line 55), comprising: 

a non-transitory computer readable storage medium storing a program for execution by the processor, the program including instructions to:
receive a first packet, wherein the first packet requests an Internet Protocol (IP) address for a user terminal (see claim 14, col. 29, lines 57-63);
obtain a second packet comprising the first packet and additional information associated with address requesting, wherein the second packet is a packet other than a Dynamic Host Configuration Protocol (DHCP) packet (see claim 14, col. 29, lines 64-67, col. 30, lines 1-5); and
send the second packet to a device different from the network node (see claim 14, col. 30, lines 6-7).

Regarding claim 42, Yang discloses the network node according to claim 41, wherein the additional information comprises information about a port through which the network node receives the first packet (see claim 14, col. 29, lines 64-67, col. 30, line 1).

Regarding claim 43, Yang discloses the network node according to claim 41, wherein the additional information comprises a Media Access Control (MAC) address of the user terminal (see claim 14, col. 29, lines 64-67).


Regarding claim 45, Yang discloses the network node according to claim 41, wherein the program further includes instructions to:
receive a third packet sent by a DHCP server, wherein the third packet comprises the IP address for the user terminal (see claim 15, col. 30, lines 64-67, col. 30, lines 8-12); and
send the third packet to the device different from the network node (see claim 15, col. 30, line 13).
Regarding claim 46, Yang discloses the network node according to claim 45, wherein:
the first packet is a DHCP Discover packet, and the third packet is a DHCP Offer packet (see claim 3, col. 28, lines 6-8);
the first packet is a DHCP Request packet, and the third packet is a DHCP acknowledge (ACK) packet (see claim 3, col. 28, lines 9-10); or
the first packet is a router solicitation (RS) message, the third packet is a relay response message, and the relay response message comprises a router advertisement (RA) message (see claim 3, col. 28, lines 11-14).

Regarding claim 48, Yang discloses a device (see claim 24, col. 32, line 22), comprising: 
a processor (see claim 24, col. 32, line 23); and
a non-transitory computer readable storage medium storing a program for execution by the processor, the program including instructions to:
receive a first packet sent by a network node, wherein the first packet comprises a second packet and additional information associated with address requesting, wherein the second packet requests an Internet Protocol (IP) address from a Dynamic Host Configuration Protocol (DHCP) server for a user terminal, and wherein the first packet is a packet other than a DHCP packet (see claim 24, col. 32, lines 24-36);
obtain a DHCP packet based on the second packet, wherein the DHCP packet comprises information about a port and a media access control (MAC) address of the user terminal (see claim 24, col. 30, lines 39-41); and
send the DHCP packet to the DHCP server (see claim 24, col. 32, line 42).



Regarding claim 50, Yang discloses the device according to claim 48, wherein the additional information comprises a Media Access Control (MAC) address of the user terminal (see claim 11, col. 29, lines 21-23).

Regarding claim 51, Yang discloses the device according to claim 48, wherein the additional information comprises information about a port through which the network node receives the first packet (see claim 24, col. 32, lines 28-31), and a Media Access Control (MAC) address of the user terminal (see claim 11, col. 29, lines 21-23).

Regarding claim 52, Yang discloses the device according to claim 48, wherein the program further includes instructions to:
receive a third packet sent by the DHCP server, wherein the third packet comprises an IP address of the user terminal (see claim 15, col. 30, lines 8-12);


Regarding claim 53, Yang discloses the device according to claim 52, wherein the program further comprises instructions to:
add a configuration parameter to the third packet, wherein the configuration parameter comprises an identifier of a configuration file and an identifier of a server that provides the configuration file (see claim 16, col. 30, lines 16-19); and
send the configuration parameter to the network node by using the third packet (see claim 13, col. 29, lines 53-54).

Regarding claim 54, Yang discloses the device according to claim 48, wherein the additional information associated with address requesting is separate from the second packet (see claim 24, col. 32, lines 35-38).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471